10. Seventh EU programme for research, technological development and demonstration (
(PL) Mr President, I have informed the Secretariat that I would like to table an oral amendment which would involve the deletion of paragraph 27, because it contains untrue information concerning an important scientific project named INDECT. I would like to inform the House that this project has been endorsed by an ethical review. It underwent this review on 15 March 2011 in Brussels, with the participation of specialists from Austria, France, the Netherlands, Germany and the United Kingdom. The ethical audit concerning the work of this project produced a positive result and this has been certified. No problems have been found with the ethical aspects of the project. The ethical aspects of the report have been continuously monitored by the European Commission from the very outset. I want to stress this and to ask the House to take care that our report does not contain information which does not have a basis in fact. This is a very important scientific research project which is being conducted by the AGH University of Science and Technology in Kraków and a number of European institutions of research and higher education.